Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.1 Filed 01/28/21 Page 1 of 13
FILED - LN

January 28, 2021 2:54 PM
CLERK OF COURT

UNITED STATES DISTRICT COURT WESTERN U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
DISTRICT OF MICHIGAN SOUTHERN DIVISION By_eot/ _scannepav'€6D, 178
BLACKHAWK TRIBE
El, Rambo, Plaintiff
RANDY TYREASE JOY 1:21-cv-96
C/O 1807 Olds Avenue Hala Y. Jarbou
Lansing, Michigan Territory U.S. District Judge
Michigan State Republic
[Postal Zone 48915-1028US]
Vs 20130229086-CV

AYSIA MARIE PEREZ, Defendants
ERIC RODRIGUEZ, Defendants
305 RIO GRANDE

UVALDE, TEXAS 78801

LEGAL NOTICE OF REMOVAL
FROM MUNICIPAL COURT TO FEDERAL COURT
PURSUANT TO TITLE 28 § 14.41- §1446
PROPER ARTICLE III JURISDICTION

ORIGINAL JURISDICTION
“MINISTERS-CONSULS
DIPLOMATS”
Article II, Section 2; Article VI
United States Republic Constitution
Treaty of Peace and Friendship
‘Established Law of the Land,
Federal Question(s): Constitution, Treaty;
Religious Liberty; Due Process; Substantive liberties of Child possession, trust property,

Diversity Etc.
Supreme Court Rulings

THERE ARE OTHER PENDING OR UNRESOLVED CIVIL ACTION ARISING OR OCCURRENCE
ALLEGED IN THE COMPLAINT NOW COMES Plaintiff, Rambo El, by and through me
and for my Claim against the above-named Defendants, states as follows:

lam a non-resident national of the City of Lansing, County of ingham, State of Michigan
Republic Union. Defendants AYSIA MARIE PEREZ existing under the laws of the State of
Texas. Defendants AYSIA MARIE PEREZ, ERIC RODRIGUEZ are residents in

the City of Uvalde Texas, County of Uvalde Texas 38th district Court Cause Number
20130229086-CV were they're acting under color of law, in their individual and or their
capacity, and in the course and scope of their employment at all times mentioned herein.

All events giving rise to this lawsuit occurred in the City Lansing Michigan, and in the County of
Uvalde, State of Texas. This lawsuit arises out of Defendants’ violations of my’ federal
constitutional and The freedom and peace treaty of 1797 liberties.

Constitution and consequently, Plaintiff has a viable claim for damages under 18 U.S.C. § 242
and 241 Plaintiff also brings claims under state law.

Jurisdiction is vested inthis Court pursuant to 28 U.S.C. § 1441-1446 {federal

question] and 28 U.S.C. § 1332 Article ill [human liberties].

The amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), not including interest, costs, and attorney fees. i'm seeking $75,000.00 for Relief
on each charge and there's a total of 2 equaling $150,000.00 One Hundred Fifty Thousands total

Notice of Removal
~ Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.2 Filed 01/28/21 Page 2 of 13

and conservator possession of trust property - chattel / child JAE'ANNA MARIE PEREZ STATE OF
TEXAS CERTIFICATE # 142-07-229419, Nancy Pittman Clark's Superior Court Toombs County GA
book number 01295, Pg 0063-0064, UCC Financial Statement Amendment Colorado Secretary of
State Master !D: 20192072959, Validation Number: 20202096513.

FACTS

| Rambo El realleges and incorporates by reference each and every paragraph

of this Complaint as though fully set forth herein. Plaintiff, on January 12th, 2009, At my
come domicile in City of Lansing Plaintiff child and trust property JAE'ANNA MARIE PEREZ was
kidnapped.

(750.349 Kidnapping; "restrain" defined; violation as felony; penalty; other violation arising
from the same transaction. Sec. 349.) Under 18 U.S. Code § 1201 - Kidnapping child was 19
months old. Residential location or address was not discovered until July 18th of 2020. AYSIA
MARIE PEREZ gave testimony of these facts on the 19th of January 2021 in case cause number
20130229086-CV, by AYSIA MARIE PEREZ. 18 U.S. Code § 3283 - Offenses against children

U.S. Code, No statute of limitations that would otherwise preclude prosecution for an offense
involving the sexual or physical abuse, or kidnaping, of a child under the age of 18 years shall
preclude such prosecution during the life of the child, or for ten years after the

ERIC RODRIGUEZ is guilty of Texas Penal Code §22.01) crime of violence under 18 U.S.C. §
16(b), (Texas Penal Code §2.11(D) 18 U.S. Code § 113 (5) (7) - Assaults within maritime and
territorial jurisdiction, And (21.08) Sexual Assault On A Child, 18 U.S. Code § 2243 - Sexual abuse
ofa minor or ward. AYSIA MARIE PEREZ both helped tamper with evidence under (Texas Penal
Code § 37,09) 18 U.S. Code § 1519.Destruction, alteration. And (Texas Penal Code § 36.05.
Tampering with Witness) 18 U.S. Code § 1512 - Tampering with a witness, victim.

ERIC RODRIGUEZ, Whom AYSIA MARIE PEREZ Lives With At 305 Rio Grande In Uvalde, Texas
Is A Sexual Predator And Danger To my Daughter and trust property JAE'ANNA MARIE PEREZ.
There Was A Sexual Assault Case (Case # 236468 CFS) case filed June 17th 2017 in uvalde county
district Court Opened Concerning Mr. Rodriguez And My Daughter JAE'ANNA MARIE PEREZ. The
Court Failed To Notify Me That There Were Any Sexual Assaults Cases Pending Involving My
Daughter. Cps And The Special investigator, Blue Bonnet, Also Failed To Notify Me Of Any
Investigation Involving My Daughter. | Unaware Of Any Of This Until A Week Before ! Filed My
Petition. On July 8th Ms. Perez’s Mother, Grandmother, And Sister All Reached Out To Me
Because They Were And Have Been Very Concerned About My Daughter's Safety Since 2017. |
Came To Uvalde On July16, 2020 And Stayed Through The 18th Of 2020 To Check On My
Daughters Safety And Get The Facts Of The Case. | Went To The Clerk's Office Several Times To
Try To Get A Copy Of The Case, But | Was Told The Case Was Sealed. On August 25, 2020
Detective Adrian Gonzalez of Uvalde, Texas Police Department Contacted Me And Informed Me,
That There Was Enough Evidence To Prosecute Eric Rodriguez. Detective Gonzalez Also Told

Me Eric Rodriguez Refused To Do An Interview. Detective Gonzalez, Who Was The Lead
Detective, Informed Me That He Was Ready And Available To Present The Indictment To The
Grand Jury. Instead Of Having Detective Gonzalez Present The Case To The Grand Jury There
Was A Third Party Called In His Place For That Matter. Detective Gonzalez Had No Knowledge Of
The Case Being Closed. Detective Gonzalez Told Me That The Case Was Still Pending Because He
Has Not Presented It Yet And Was Waiting To Do So. When | Spoke To Him On The Phone, He
Said There Is Plenty Of Evidence On The Texas Code 22.01, 22.11(D), And 21.08 Sexual Assault
On A Child. Sexual Assault On A Child, 18 U.S, Code § 2243 - Sexual abuse of a minor or ward. On
January 19th of 2021 AYSIA MARIE PEREZ testimony under penalty and that her boyfriend ERIC
RODRIGUEZ is in violation of (Texas Penal Code § 22.041). Abandoning or Endangering Child (c)
A person commits an offense if he intentionally, knowingly, recklessly, or with criminal
negligence, by act or omission, engages in conduct that places a child younger than 15 years in
imminent danger of death, bodily injury, or physical or mental impairment. §919b. Art. 119b.
Child endangerment

Any person subject to this chapter-(1) who has a duty for the care of a child under the age of 16
years; and(2) who, through design or culpable negligence, endangers the child's mental or
physical health, safety, or welfare;shall be punished as a court-martial may direct By having a
minor operate a motor vehicle at the age of 9 years old.

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.3 Filed 01/28/21 Page 3 of 13

WHEREFORE, i respectfully requests that this Honorable Court enter an award in Plaintiff's favor
and against Defendants in an amount in excess of Two million dollars and possession of trust
property JAE'ANNA MARIE PEREZ Four hundred fifty thousand Totaling $150,000.00 is being
sought after for relief to all violation.

COUNT | 18 U.S. Code § 1201 - Kidnapping

{ reallege and incorporate by reference each and every paragraph
of this Complaint as though fully set forth herein.

That Defendants AYSIA MARIE - PEREZ Kidnapped Plaintiff Minor

Child without any legal justification and/or probable cause. That Defendants AYSIA MARIE
PEREZ did cause Plaintiff child to be held against his will and/ without any legal
justification and/or probable cause. That Defendant Aysia Marie Perez

restricted My liberties against my will. Defendants Aysia Marie Perez actions

were without legal justification and/or probable cause. As a result of Defendant Aysia Marie
Perez actions, | suffered injuries and damages. Defendant Aysia Marie Perez actions were
so egregious and so outrageous that my’ damages were heightened and made more severe
so that iam entitled to exemplary damages.

WHEREFORE, | respectfully requests that this Honorable Court

enter an award in Plaintiffs favor and against Defendants in an amount in excess of Seventy-
Five Thousand Dollars ($75,000.00), exclusive of costs, interest, for $75,000.00 and
conservator possession of Jae'Anna Marie family of Perez relief on count 1.

Count II 18 U.S. Code § 2243 - Sexual abuse of a minor or ward.

| reallege and incorporate by reference each and every paragraph
of this Complaint as though fully set forth herein.

That Defendants ERIC RODRIGUEZ Sexual abuse a Child and That Defendants ERIC
RODRIGUEZ did cause Plaintiff childto be held against his will and/ without any legal
justification and/or probable cause. That Defendant Sexual abuse

restricted My liberties against my will. Defendants ERIC RODRIGUEZ actions

were without legal justification and/or probable cause. Asa result of Defendant Aysia Marie
Perez actions, | suffered injuries and damages. Defendant Sexual abuse actions were

so egregious and so outrageous that my’ damages were heightened and made more severe
so that iam entitled to exemplary damages.

WHEREFORE, | respectfully requests that this Honorable Court

enter an award in Plaintiff's favor and against Defendants in an amount in excess of Seventy-
Five Thousand Dollars ($75,000.00), exclusive of costs, interest, for $75,000.00 relief on count
2.

Rambo El, A Natural Person, In Propria Persona, Sui Juris (not to be confused with nor
substituted with Pro Se); and not a Statutory Person.

Petitioner / Alleged Accused,

(Hereinafter Petitioner)

Official Notice is hereby served on the STATE OF TEXAS DISTRICT COUNTY COURT; all Judicial Sub-

Divisions; Officials; Agents; and above named Defendant-all cases and Jurisdiction / Venue moved to Federal

Court. All Matters, Complaints, Traffic Tickets / Suits, Citations / Bills of Exchange (misrepresented as lawful

warrants, etc.), must be filed with Federal Court, pursuant to Jurisdiction named hereinafter.

I.

JURISDICTION

Jurisdiction / Venue are hereby placed in one Supreme Court, pursuant to Article III Section 2 for The United States
Republic, and the several States, under the Constitution; Article VI; and reaffirmed by obligatory Official Oaths.

“The Judicial Power shall extend to all cases, in law and equity, arising under this Constitution, the laws of the
United States, and treaties made, or which shall be made, under their authority;--to all cases affecting ambassadors,

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.4 Filed 01/28/21 Page 4 of 13

other public ministers and consuls; --to all cases of admiralty and maritime jurisdictions;--to controversies to which
the United States shall be a party;--to controversies between two or more states;--between a state and citizens of
another state;--between citizens of different states;--between citizens of the same state claiming lands under grants
of different states, and between a state, or the citizens thereof, and foreign states, citizens or subjects.”

In all cases affecting ambassadors, other public ministers and consuls, and those in which a state shall be a party,
the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court shall
have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations as the Congress
shall make.

COMES NOW, Rambo El, In Propria Persona, Sui Juris (not to be confused with Pro se), Aboriginal Indigenous
Moorish-American; possessing Free-hold by Inheritance status; standing squarely affirmed and bound to the Zodiac
Constitution, with all due respect and honors given to the Constitution for the United States Republic, North
America. Being a descendant of Moroccans and born in America, with the blood of the Ancient Moabites from
the Land of Moab, who received permission from the Pharaohs of Egypt to settle and inhabit North-West Africa /
North Gate. The Moors are the founders and are the true possessors of the present Moroccan Empire; with our
Canaanite, Hittite and Amorite brethren, who sojourned from the land of Canaan, seeking new homes. Our
dominion and inhabitation extended from Northeast and Southwest Africa, across the Great Atlantis, even unto the
present North, South and Central America and the Adjoining Islands-bound squarely affirmed to THE TREATY
OF PEACE AND FRIENDSHIP OF SEVENTEEN HUNDRED AND EIGHTY-SEVEN (1787) A.D. superseded
by THE TREATY OF PEACE AND FRIENDSHIP OF EIGHTEEN HUNDRED and THIRTY-SIX (1836) A.D.
between Morocco and the United States (http://www.yale.edu/lawweb/avalon/diplomacy/barbary/barl866t.htm
or at Bevines Law Book of Treaties) the same as displayed under Treaty Law, Obligation, Authority as expressed
in Article VI of the Constitution for the United States of America (Republic):

The Holy Koran Circle 7, Chapter 47; Constitution and By-law of The Moorish Holy Temple of
Science; Religious Corporation Act (805 ILCS 110/); Conveyances Act (765 ILCS 5/); Notice by
Publication Act. (715 ILCS 5/) The original Moorish Charter of the HONORABLE Noble Drew
Ali And Title to HIS Vast Estate Express Trust: Form 1099 (Document #10105905: Cook County
Book 521, Page 579, August 01, 1928); National Archives Record Group 147, Copy Book 521,
and Page File Number 5-39, DEPARTMENT OF JUSTICE BM: WD:144-55-0, U.S. Department
of Defense, File 1-17 (Indigenous Freeholder and creditor; Hierarchical Code R1.01.052.004,
Federal Code 667, Federal Code 633, Federal Code 463; The Moroccan Treaty of Friendship and
Peace 1787, 1836 and 1986; U.S.C. Title 28, Part 4, Chapter 97 Subsection 1603 (Jurisdictional
immunities of foreign states), U.S.C. Title 28, Part 4, Chapter 97, Subsection 1604 (immunities of
a foreign states from jurisdiction), UNITED STATES: FOREIGN SOVEREIGN IMMUNITIES
ACT OF 1976: Public law 94-583 (immunities of a foreign states from jurisdiction), PUBLIC
LAW 106-55 (International Religious Freedom Act), Public Law 107-228 (Foreign Relations
Authorization Act, Fiscal Year 2003), the Vienna Convention on Diplomatic Relations of April
18, 1961, the Vienna Convention on Consular Relations of April 24, 1963 & the Hague
Convention of October 5, 1961, the United Nations Declaration of Human Rights, United Nations
Resolution 61/295 (Declaration on the Rights of Indigenous Peoples), & United Nations
Resolution 60/147 ( Right to a Remedy and Reparation for Victims of Gross Violations of
International Human Rights Law and Serious Violation of International Humanitarian Law).
THE TREATY OF PEACE AND FRIENDSHIP OF 1787, 1836, and 1986 A.D.
Between Morocco and the United States
Article 20

Hf any of the Citizens of the United States, or any Persons under their Protection, shall have any disputes with each
other, the Consul shall decide between the Parties, and whenever the Consul shall require any Aid or Assistance

from our Government, to enforce his decisions, it shall be immediately granted to him.”

Article 21
“If any Citizen of the United States should kill or wound a Moor, or, on the contrary. if a Moor shall kill or wound
a Citizen of the United States, the Law of the Country shail take place, and equal Justice shall be rendered. the
Consul assisting at the Trial; and if any Delinquent shall make his escape. the Consul shall not be answerable for
him _in any manner whatever.”

“

Ir
PARTIES

Defendants

il. AYSIA MARIE PEREZ, Defendants, ERIC RODRIGUEZ, Defendants, or Parties of Interest in the
‘Color-of-Law’ processes instituted by them, or any one of them, against Rambo EI.

2. AYSIA MARIE PEREZ, Defendants, ERIC RODRIGUEZ, Defendants, foreign to the United States
Republic; and foreign to the organic Michigan Republic.

Petitioner

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.5 Filed 01/28/21 Page 5 of 13

Rambo El, In Propria Persona, Sui Juris (not to be confused with Pro se} Aboriginal, Indigenous Moorish
American National, C/O 1807 Olds Avenue, Lansing Territory, Michigan Republic [Postal Zone 48915-1028].

I, Rambo El, In Propria Persona, Sui Juris; Aboriginal, Indigenous Moorish American National, Freehold by
Inheritance with Birth Liberties and protected and secured Inalienable liberties, makes with this NOTICE OF
REMOVAL of the unconstitutional Complaint - Summons / Ticket — Suit / Bill of Exchange / Action, Cause
Number 20130229086-CV. Petitioner is with reasonable expectation that the Officers / Agents, and Officials,
holding any position of Public Trust, or political office, are prohibited, under Official Oath, under the authority of
The Law of the Land, from the use of the official position(s) or office(s) to violate the Constitution for the UNITED
STATES OF AMERICA; and thus, by the abuse of authority, and the practice of superseding their ‘limited’
Jurisdictional powers, violate and abridge the Natural, Divine, Unalienable, and Secured liberties of the People;
terminating with the cause of damage to this Petitioner / Plaintiff.

Ill
CAUSE OF ACTION

The Petitioner / Rambo El Is being denied possession of trust property Avenue westward was detained by AYSIA
MARIE PEREZ, And Judge Kelly Kimble, District Judge of Uvalde County, City of Uvalde Texas. employed by
the District Court of Uvalde County who stated that Rambo El is being sued under Texas Family Codes which is
private policy (being classed as law).

The STATE OF TEXAS 38TH DISTRICT COURT is an unconstitutional, private corporation, not delegated by
Congress, under Article III, Section 2 of the Constitution; and that the Officers does not, and did not provide ‘Due
Process’ protected and secured for the People, by the Amendments IV, V, VI, VII, VIII, IX, and X of the United
States Constitution, to which the Judges and Officers in every State is bound (by Official Oath) to support and to
uphold. Any statutory regulation, ordinance, or laws of any State, to the contrary, notwithstanding.

This allegedly - accused Petitioner believes that in accord with the Substantive liberties retained by the Petitioner,
notifying all parties of the Petitioner’s Moorish American (Identification / Status) and that the Petitioner was not,
is not, and does not, waive any Inalienable liberties to due process; and affirmed that any action be adjudicated in a
lawfully delegated jurisdiction and venue.

The Officers of STATE OF TEXAS commanded that the Petitioner Pay Fines and Costs Imposed under threat,
duress, and coercion with a ‘man-of-straw’ / misnomer word, misrepresented as implying my name, and typed upon
the Order / Instrument, and was improperly spelled, “RANDY TYREASE JOY" in ALL CAPITAL LETTERS.
That misnomer and CORPORATE - NAME, “RANDY TYREASE JOY" is clearly (an artificial — person / entity);
is not me, the Natural Person; is a deliberate grammatical error, intended for injury to me; and is clearly not of
consanguine relationship to me or to my nationality, in any form, truth, or manner,; nor to my Moorish Family
Bloodline. This is a in violation of my secured liberties to my name and nationality; a violation of International
Law; and a violation of the Obligations of the Officers of the Court; and a violation of their fiduciary duties and
Official Oaths to uphold and to support Article VI of the United States Constitution; and thus, violating my
Substantive liberties, and the Articles of Part 1 of ‘The liberties of Indigenous People’
(http://en.wikisource.org/wiki/Draft:United_Nations_Declaration_on_the _liberties_of_Indige...) as follows:

“Indigenous People have the right to a full and effective enjoyment of all human liberties and fundamental freedoms

recognized in the Charter of the United Nations: The Universal Declaration of Human liberties; And International

Human Law.”

Article 5 of the liberties of Indigenous People

“Every Indigenous individual has the Right to a Nationality.”,

Article 15 of the Declaration of Human liberties (http//www.un.org/Overview/liberties.btml)

everyone has a right to a nationality. (2) No one shall be arbitrarily deprived of his nationality nor denied the right
to change his name.”

This Petitioner made a “Reservation of liberties” as stated on the ticket / summon / suit/ complaint No. in
the City of Uvalde Texas, County of Uvalde Texas 38th district Court Cause Number 20130229086-CV and never
signed for the record; any name or signature on any contract.

Defendants AYSIA MARIE PEREZ is with the ‘want of jurisdiction’ by knowingly and willingly
conspiring (under a Color-of-Authority) to deny this Petitioner, Rambo El, (after this Petitioner made a
reservation of liberties and stating for the record; name, correct spelling of name, and national status) her

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.6 Filed 01/28/21 Page 6 of 13

Inalienable liberties, the right to a Name and Nationality of her choosing, etc. The State / Judge /
Accuser(s) alleged and assumed the Petitioner of being a Corporate Ward-ship 14th Amendment
Artificial Negro Person / citizen, which resulted in an unlawful arrest-of-liberties, immunities and
liberties; which is in direct contradiction to, and a violation of, the Fourth (IV) Amendment of the
Constitution for the United States (Republic); violating Article VI of the Constitution, by way of violating
The Treaty of Peace and Friendship of EIGHTEEN HUNDRED-THRITY-SIX (1836) A.D.;
Congressional Resolution # 75, Philadelphia Pennsylvania; a violation of Article 15 of ‘The Universal
Declaration of Human liberties’ of Nineteen Hundred and Forty-Eight (1948) A.D. — General Assembly,
United Nations; a violation of ‘The Declaration of the liberties of The Child’ of Nineteen Hundred and
Fifty-Nine(1959) A.D(http://www.un.org/cyberschoolbus/humanliberties/resources/child.asp); and
violating ‘The liberties of Indigenous Peoples’; and that these residents of THE STATE OF TEXAS
knowingly committed ‘fraud’ against the Petitioner Rambo El by FILING FRIVOLOUS LAWSUITS,
KIDNAPPING TRUST PROPERTY, AND SEXUAL ASSAULT ON TRUST PROPERTY. They failed
to correct a known violation; and did not aid in preventing said such abuse of authority, while having (by
law) the obligation to do so; and violated the Fifth Amendment of The Bill of liberties of Seventeen
Hundred and Ninety-One (1791) A.D.; impeding the Peoples’ right to due process under the Law, and
equal protection of the Law, Article 1 Section 10 of The Constitution for The United States of America
(Republic) which secures this Petitioner the right to contract and conspiracy to commit fraud against this
Petitioner and against the United States Republic. Archives Record Group 147, Copy Book 521, and Page
File Number 5-39, DEPARTMENT OF JUSTICE BM: WD:144-55-0, U.S. Department of Defense, File
1-17 (Indigenous Freeholder and creditor; Hierarchical Code R1.01.052.004, Federal Code 667, Federal
Code 633, Federal Code 463; The Moroccan Treaty of Friendship and Peace 1787, 1836 and 1986; U.S.C.
Title 28, Part 4, Chapter 97 Subsection 1603 (Jurisdictional immunities of foreign states), U.S.C. Title
28, Part 4, Chapter 97, Subsection 1604 (immunities of a foreign states from jurisdiction), UNITED
STATES: FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976: Public law 94-583 (immunities of a
foreign states from jurisdiction), PUBLIC LAW 106-55 (International Religious Freedom Act), Public
Law 107-228 (Foreign Relations Authorization Act, Fiscal Year 2003), the Vienna Convention on
Diplomatic Relations of April 18, 1961, the Vienna Convention on Consular Relations of April 24, 1963
& the Hague Convention of October 5, 1961, the United Nations Declaration of Human Rights, United
Nations Resolution 61/295 (Declaration on the Rights of Indigenous Peoples), & United Nations
Resolution 60/147 ( Right to a Remedy and Reparation for Victims of Gross Violations of International
Human Rights Law and Serious Violation of International Humanitarian Law).

IV

CONCLUSION

1) It is a sin for any group of people to violate the Constitutional Laws of a Free National Government.

2) The Delegates, which comprise the majority of Aboriginal and Indigenous Freeholders, by Birthright,
Inheritance, and Primogeniture, and declared ‘for the record’ and known by the consanguine / Pedigree of their /
our Forefathers, as Moors / Muurs; and the European Colonial Settlers of the United States of America, did, on the
fifteenth day of November in the year Seventeen Seventy-seven (1777), and in the second year of the Independence
of The United States of America, agreed to certain Articles of Confederation and perpetual Union between the States
of New Hampshire, Massachusetts Bay, Rhode Island, and Providence Plantations, Michigan, New York,
New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia; wherein
they did declare that the style of the Confederacy shall be the United States of America.

3) All parties to the Articles of Confederation of 1778 did also agree that Article LX shall set forth the procedure
for resolving a dispute brought before the Congress of the United States by a freely associated compact State of the
United States of America.

4) All parties to the Articles of Confederation of 1778 did also agree that no Congress shall thereafter alter
Article IX of the Articles of Confederation unless it has received confirmation to do so by every State in the Union
(Article XII of the Articles of Confederation).

5) The United States, pursuant to an "Ac?" of the States sitting in Congress under the Articles of Confederation
of Seventeen Hundred and Seventy-Eight (1778) A.D., authorized a Constitutional Convention for the purpose of
forming a more perfect Union, to establish justice, to insure domestic tranquility, to provide for the common
defense, to promote general welfare, and to secure the blessings of liberty, did ordain and established a Constitution
for the United States. The Constitution for the United States was declared to be a "revision" to the Articles of
Confederation of 1778 (REPORT OF PROCEEDINGS IN CONGRESS, Wed., Feb.21, 1787 [Journals of the
Continental Congress, vol. 38]).

6) The Constitution for the United States was established by the People of the United States of America, and
not by the States in their sovereign capacity (In reg Opinion of the Justices, 107 A. 673, 674, 118 Me. 544, 5 A.L.R.
1412) and was ratified by the People sitting in Convention of the Original 13 States of the United States of America
(United States Constitution, VII: 1:1).

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.7 Filed 01/28/21 Page 7 of 13

7) The Constitution for the United States is a Compact which constitutes a binding trilateral Contract between
the People, the freely associated compact States of the United States of America, and the United States [e.g. Article
10 of the Bill of liberties to the Constitution of the United States] In reg Opinion of the Justices, 107 A. 673, 674,
118 Me, 544, 5A.L.R. 1412).

8) By the wording of Article VI of the Constitution for the United States, the Congress is required to review
its legislation from time to time to determine if the legislation was made pursuant to the provisions of that
Constitution.

9) The parties to the Compact of the United States Constitution further agreed that the enumeration in the
Constitution of certain liberties shall not be construed to deny or disparage others retained by the People (Article 9
of the Bill of liberties to the Constitution for the United States).

10) The parties to the Compact also agreed that the Powers not delegated to the United States under the U.S.
Constitution are reserved to the States or to the People (Article 10 of the Bill of liberties to the Constitution for the
United States).

11) On February 24, 1855; the Congress of the United States created the United States Court of Claims. The
Court of Claims was authorized to execute the mandates of Article LX of the Articles of Confederation of 1778 and
Article I of the Bill of liberties to the Constitution for the United States (10 Stat. 612, sec. 1, sec. 7)

12) The Congress of the United States also enacted the "Bowman Act" of March 3, 1883 (22 Stat. 485) and the
"Tucker Act" of March 3, 1887 (24 Stat. 505) to clarify the jurisdiction of the Court of Claims. Under these Acts,
either House of Congress may submit any claim or matter to the United States Court of Claims for investigation
and determination of facts. The Court was to report its findings back to Congress for Congressional determination.

13) Notwithstanding the limitations imposed upon the United States Claims Court by P.L. 97-164 and its
subsequent United States Court of Federal Claims by P.L. 102-572; the Congress of the United States is barred by
Article IX and Article XII of the Articles of Confederation and by Article I of the Bill of liberties to the Constitution
for the United States to limit its investigations to moneyed claims.

14) The continual refusal of the United States Congress to resolve the Petitions of Grievances that were
submitted to it, by the several States of the Union, violates the "Good Faith" agreement that all grievances submitted
would be expeditiously resolved as mandated by the Articles of Confederation of 1778.

15) Between the years of 1866 and 1868 (and other years); several states within the United States known as
"States" submitted Petitions to the Congress of the United States for Redress of Grievances. These Petitions have
passed from Congress to Congress for over one hundred years, with the Congress refusing to take any action to
resolve the disputes as required by Article LX of the Articles of Confederation of 1778 and Article I of the Bill of
liberties to the Constitution for the United States. These Petitions challenged the procedure by which the Congress
used to amend the Constitution for the United States. The Amendments in question are the unlawfully - ratified 13",
14" and 15th Amendments (hereinafter referred to as the “Three Dead Badges of Law”).

16) “No change in ancient procedure can be made which disrupts those fundamental principles, which protect
the citizen in his private right and guard him against the arbitrary action of the government.” Ex Parte Young, 209
US 123.

17) The Constitution for the United States of America binds all judicial officers at Article 6, wherein it does
say, “This Constitution and the Laws of the United States which shall be made in pursuance thereof, and all Treaties
made, or which shall be made under the authority of the United States, shall be the Supreme Law of the Land, and
the Judges of every State shall be bound thereby, anything in the Constitution or laws of any state to the Contrary,
notwithstanding,” see Clause 2.

18) — Black’s Law Dictionary 4" Ed. Defines “Law of the land”, - When first used in Magna Charta, the phrase
probably meant the established law of the kingdom, in opposition to the civil or Roman law. It is now generally
regarded as meaning general public laws binding on all members of the community. Janes v. Reynolds, 2 Tex 251;
Beasley v. Cunningham, 171 Tenn. 334. 103 S.W.2d 18, 20110 A.L.R. 306. It means due process of law warranted
by the constitution, by the common law adopted by the constitution, or by statutes passed in pursuance of the
constitution Mayo v. Wilson, 1 N.H. 53.

19) Clause 3, clarifies the scope of this requirement when it states that “...All judicial officers, both of the
United States and of the several states shall be bound to support this Constitution...”

20) The 5" Amendments require that all persons within the United States must be given due process of the law
and equal protection of the law.

21) — The unconstitutional charges being applied to this Petitioner are not in pursuance of the Constitution for the
United States of America, wherein it does guarantee, and this Petitioner does declare the equal protection of the
right to “life liberty and the pursuit of happiness” in the 1* Amendment, which includes the right to travel as
evidenced in positive law and stare decisis, to wit; Chicago Motor Coach v. Chicago 169 NE 221 “ the use of the
highways for the purpose of travel and transportation is not a mere privilege, but a common fundamental right of
which the public and individuals cannot rightfully be deprived”; Teche Lines v. Danforth, Miss. 12 So 24 784, 787
“the right to travel on the public highways is a constitutional right”, Slusher v. Safety Coach Transit Co., 229 KY
731, 17 SW 2D 1012, affirmed in Thompson v. Smith 154 S.E. 579 — “The right to travel_upon_the public highways

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.8 Filed 01/28/21 Page 8 of 13

and transport my property thereon, by automobile is not a mere privilege, which may be permitted or prohibited at
will, but a common right which one has to life, liberty and the pursuit of happiness” and the State’s application of
625 ILCS 5/et seq is “notwithstanding”, Article VI cl.2 Ibid.

22) The Petitioner claims full and equal protection of the Law in Marbury v. Madison 5 US 137 — “The
Constitution of these United States is the Supreme Law of the Land. Any law, that is repugnant to the Constitution,
is null and void of law.”

23) The unconstitutional charges being applied to the Petitioner are repugnant to the Constitution because they
deny a liberty established and guaranteed in the ]%% 4th. 5th, 6th, 7h, 8th, 9th, and 10th Amendments, and in United States
Supreme Court ‘Stare Decisis’ so noted above, where this court has no authority to adjudicate contrary.

24) The unconstitutional charges under which the Petitioner is being forced to answer are non-constitutional on
their face and unconstitutional when applied to the Petitioner because they do not have an enacting clause or single
subject title, thereby denying due process of law.

25) Due Process of law is not necessarily satisfied by any process which the Legislature may prescribe. See:
Abrams v. Jones 35 Idaho 532, 207 P. 724.

26) “Due Process of Law in each particular case means such an exercise of the powers of the government as
the settled maxims of law permit and sanction; and under such safeguards for the protection of individual liberties
as those maxims prescribe for the class of cases to which the one in question belongs.” Cooley, Const. Lim. 441.

27) Due Process as defined in H. C. Black’s Law Dictionary, 4" Edition. “ Whatever difficulty may be
experienced in giving to those terms a definition which will embrace every permissible exertion of power affecting
private liberties, and exclude such as is forbidden, there can be no doubt of their meaning when applied to judicial
proceedings. They then mean a course of legal proceedings according to those rules and principles, which have
been established in our systems of jurisprudence for the enforcement and protection of private liberties.”

28) “To give such proceedings any validity, there must be a tribunal competent by its constitution——that is by
the law of its creation—to pass upon the subject-matter of the suit; and if that involves merely a determination of
the personal liability of the defendant, he must be brought within its jurisdiction obey service of process within the
state or his voluntary appearance. Pennoyer v. Neff, 95 U.S. 733, 24 L.Ed. 565.”

29) “Due process of law implies the right of the person affected thereby to be present before the tribunal which
pronounces judgment upon the question of life liberty, or property, in its most comprehensive sense; to be heard,
by testimony or otherwise, and to have the right of controverting, by proof, every material fact which bears on the
question of right in the matter involved.”

30) “If any question of fact or liability be conclusively presumed against him, this is not due process of law,
Zeigler v. Railroad Co., 58 Ala. 599.

31) These phrases in the Constitution do not mean the general body of the law, common and statute, as it was
at the time the Constitution took effect; for that would seem to deny the right of the Legislature to amend or repeal
the law. They refer to certain fundamental liberties which that system of jurisprudence, of which ours is a derivative,
has always recognized. Brown v. Levee Com’rs 50 Miss. 468.”

32) — Allorders or judgments issued by a judge in a court of limited jurisdiction must contain the findings of the
court showing that the court has subject-matter jurisdiction, not allegations that the court has jurisdiction. In re
Jennings, 68 Ill.2d 125, 368 N.E.2d 864 (1977) ("in a special statutory proceeding an order must contain the
jurisdictional findings prescribed by statute.”)

33) In Interest of M.V., 288 ILApp.3d 300, 681 N.E.2d 532 (ist Dist. 1997). Without subject-matter
Jurisdiction, ail of the orders and judgments issued by a judge are void under law, and are of no legal force or effect.
In Interest of M.V., 288 Il.App.3d 300, 681 N.E.2d 532 (1st Dist. 1997) ("Every act of the court beyond that power
is void").

34) The Petitioner assert, Midland Coal Co. v. Knox County, 268 Ill_App.3d 485, 644 N.E.2d 796 (4th Dist.
1994) ("Special statutory jurisdiction is limited to the language of the act conferring it, and the court has no powers
from any other source”...)

35) The “language of the act” the complainants confer upon “has no powers from any other source” Midland
Coal Co. v. Knox County, Ibid, no evidence on its face of valid law, as it lacks the mandatory enacting clause,

36) That the purpose of thus prescribing an enacting clause — "the style of the acts" — is to establish it; to give
it permanence, uniformity, and certainty; to identify the act of legislation as of the general assembly; to afford
evidence of its legislative statutory nature; and to secure uniformity of identification, and thus prevent inadvertence,
possibly mistake and fraud. State v. Patterson, 4 S.E. 350, 352, 98 N.C. 660 (1887); 82 C.J.S. "Statutes," § 65, p.
104; Joiner v, State, 155 S.E.2d 8, 10, 223 Ga. 367 (1967).

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.9 Filed 01/28/21 Page 9 of 13

37) “That the almost unbroken custom of centuries has been to preface laws with a statement in some form
declaring the enacting authority. The purpose of an enacting clause of a statute is to ‘identify’ it as an act of
legislation by expressing on its face the authority behind the act.” 73 Am. Jur.2d, "Statutes," § 93, p. 319, 320;
Preckel v. Byrne, 243 N.W. 823, 826, 62 N.D. 356 (1932).

38) For an enacting clause to appear on the face of a law, it must be recorded or published with the law so that
the People can readily identify the authority for that particular law.

39) That “It is necessary that every law should show on its face the authority by which it is adopted and
promulgated, and that it should clearly appear that it is intended by the legislative power that enacts it that it should
take effect as a law.” People v. Dettenthaler, 77 N.W. 450, 451, 118 Mich. 595 (1898); citing Swann v. Buck, 40
Miss. 270.

40) This Defendants (a court of limited jurisdiction), lacks the power to act and have proceeded beyond the
strictures of the statutes, and that the statutes being applied are created from revised statutes and codes of a foreign
and unidentified source, as they fail to show from what authority in law they exist, where they fail to show on their
face, the mandatory enacting clause.

41) Said revised statutes and codes fail to show a necessary and mandatory enacting clause on their face, giving
them lawful force and effect. Said revised statutes and codes are private codes and statutes and are not law, do not
compel this Petitioner to perform and do not apply to him, and fail to show “authority for the court to make any
order.” Levy. Industrial Common Ibid, Midland Coal Co. v. Knox County, Ibid.

42) The Petitioner, demand all liberties under the common law based upon the status as a matter of due process
of law and to determine what legal liberties the Petitioner has in this court and what liberties will be denied, if any,
to determine what jurisdiction the Plaintiff is attempting to apply to this Natural Born Citizen.

43) The Petitioner is not subject to the jurisdiction of the Defendants.

44) — This Petitioner has no contract with TEXAS DISTRICT COURT, AYSIA MARIE PEREZ or with the State
of Texas; or with any other segment of the United States of America that can grant jurisdiction over human liberties;
or over political, economic, social and cultural liberties of Indigenous Peoples.

45) The Petitioner is Aboriginal / Indigenous within the meaning of the description of the Draft Declaration of
the Inter-American Declaration of the liberties of Indigenous Peoples at Article 1 Definition:

46) “In this Declaration Indigenous Peoples are those who embody historical continuity with societies which
existed prior to the conquest and settlement of their territories by Europeans...”

47) Indigenous People are separate and distinct; alien to this administration; and have a separate and distinct
status from the administrators of the colonial occupiers of the land; as recognized in the Declaration on Principles
of International Law of Friendly Relations and Cooperation Among States; wherein it does say under the Principles
of Equal liberties and self determination of Peoples (B5): “The territory of a colony or other Non-Self Governing
Territory has, under the Charter, a status separate and distinct from the territory of the State administering it...”

48) Colonial legislatures were divested of their legislative powers, and required to transfer jurisdiction and all
powers over the cultural liberties of indigenous and minority peoples to those peoples and prohibited from making
any law that effects the liberties of indigenous people to fully and effectively enjoy their right to self-determination
in Article 5 of the Declaration on the Granting of Independence to Colonial Countries and Peoples, Adopted by
General Assembly resolution 1514 (XV) of 14 December 1960. See Article 5 to wit: “Immediate steps shall be
taken, in Trust and Non-Self Governing Territories or all other territories which have not yet attained independence,
to transfer all powers to the peoples of those territories, without any conditions or reservations, in accordance with
their freely expressed will and desire...”

49) Colonial courts were divested of, and required to, transfer the judicative power and all power to the people
of this territory, ibid.

50) See ‘The American Declaration of the liberties and Duties of Man’ (Adopted by the Ninth International
Conference of American States Bogota, Colombia, 1948 at Article 5, Article 17, Article 26)

51) The United States of America is required to obey the requirements of the Declaration on the Principles of
International Law and to obey the principles of international law enumerated therein.

52) | The Vienna Convention on the Law of Treaties requires that the United States of America fulfill its
obligations incurred thereunder.

53) The United States of America is a member of the United Nations, and is bound by the Charter of the United
Nations to promote and protect the liberties of Indigenous Peoples.

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.10 Filed 01/28/21 Page 10 of 13

54) The Declaration of the Granting of Independence to Colonial Countries and People UN GA #1514
specifically required the United States of America to transfer all power to the peoples of this land, and this
specifically includes all legislative, executive and judicial powers.

55) The State of Michigan and Texas through its commercial agencies, on the Birth certificate, and other
misrepresented Instruments, has committed ‘fraud’ to accomplish what is called in legal contemplation, “Capitis
Diminutio Maxima”, which is that my natural name has been murdered and I was resurrected as a non-natural,
created entity subject to regulation and denied the protections of national and international law. This constitutes
Fraud and denies due process of the law and the Freedom from the Practices and Policies of Apartheid described in
the International Convention on the Suppression and Punishment of the Crime of Apartheid Adopted and opened
for signature, ratification by General Assembly resolution 3068 (XXVIID of 30 November 1973 at Articles], 2 and
3, and the right not to be compelled to perform under any contract or agreement not entered into voluntarily,
intentionally and knowingly.

56) Executive Order Number: 13107, 63, Federal Register, 68,991 (1998)- Implementation of Human
liberties Treaties, which states “It shall be the policy and practice of the Government of the United States, being
committed to the protection and promotion of human liberties and fundamental freedoms, fully to respect and
implement its obligations under the international human liberties treaties to which it is a party including the ICCPR,
the CAT and the CERD.”. UVALDE MUNICIPAL DISTRICT COURT, by way of its Officers, violated ‘Due
Process’ and, conspired to deprive liberties of the Petitioner; and did neglect to prevent deprivation of liberties at
Title 18, U.S.C. 241 and Title 18, U.S.C. 242.

57) Maine v. Thiboutot 448 US 1, 100 SCT 2502 — Officers of the court have no immunity, when violating a
constitutional right from liability. For they are deemed to know the law.

58) Note that the presiding judge, and any judge acting as organ of the court, is aware that 42 USC 1986 requires
the person(s) adjudicating legal processes, to correct wrongs, and that their failure to correct the wrongs that were
addressed constitutes Fraud under Rule 9(b) of the FRCP, cross referenced to 28 USC 1746, and that this Fraud
constitutes a Perjury on the Oath of Office at 18 USC 1621, deprives us of liberties, at 18 USC 241, and 242,
Conspires to deprives liberties at 42 USC 1985; is an extortion of liberties at 18 USC 872, and is actionable under
42 USC 1983.

59) Judicial officers have no immunity when they have no jurisdiction over subject matter.

60) — This court shall take mandatory Judicial Notice of the adjudged decision of the Supreme Court of the United
States of Bradley v Fisher 80 U.S. 335 (1871), 351,352 that officers of the court have no immunity when they have
no jurisdiction over the subject-matter. And further in Bradley v Fisher on page 352 and 352 is as follows:
"Where there is clearly no jurisdiction over the subject matter any authority exercised is a usurped authority, and
for the exercise of such authority, when the want of jurisdiction is known to the judge, no excuse is permissible.”
This evidence of Bradley v Fisher 80 U.S. 335 (1871).

61) Either subject-matter jurisdiction exists, or it doesn't. Subject-matter jurisdiction has been denied, it must
be proved by the party claiming that the court has subject-matter jurisdiction as to all of the requisite elements of
subject-matter jurisdiction

62) “In Americold Realty Trust v. ConAgra Foods, Inc, 577 U.S. __ (2016), the Supreme Court held that for
the purposes of diversity jurisdiction, the citizenship of a trust is based on the citizenship of its members, which
includes the beneficiaries as well as the trustees..

63) “the Ninth Circuit held that the trial court properly exercised its jurisdiction over the matter where the bank
— acting as trustee — was sued in its own name, and along with the other named defendants, was of diverse
citizenship with the plaintiff.

64) “2016 the Supreme Court decided Americold, in which it addressed “how to determine the
citizenship of a ‘real estate investment trust.” In analyzing the issue, the Supreme Court noted that under
the applicable state law, a “real estate investment trust” was not a corporation, but instead “an
“unincorporated business trust or association’ in which property is held and managed ‘for the benefit and
profit of any person who may become a shareholder.”

65) “in such a case, as Navarro held, the trustee is the real party in interest, and so its citizenship, not
the citizenships of the trust’s beneficiaries, controls the diversity analysis:”

66) “State Police Power extends only to immediate threats to public safety, health, welfare, etc.,
Michigan v. Duke 266 US, 476 LED. At 449:”

67) “Where liberties secured by the Constitution are involved, there can be no rule-making or
legislation, which would abrogate them. Miranda v. Arizona 384 US 4336, 125:”

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.11 Filed 01/28/21 Page 11 of 13

68) “The claim and exercise of Constitutional liberties cannot be converted into a crime. Miller v.
Kansas 230 F 2" 486, 489:”

69) “For crime to exist, there must be an injured party (Corpus Delicti) There can be no sanction or
penalty imposed on one because of this Constitutional right. Serer v. Cullen 481 F. 945:”

70) “If any Tribunal (court) finds absence of proof of jurisdiction over a person and subject matter,
the case must be dismissed. Louisville v. Motley 2111 US 149, 29S. CT. 42. “The Accuser Bears the
Burden of Proof Beyond a Reasonable Doubt.”

71) “Tn light of my status the complaint against me must be brought before an Article III court as per
the rules governing the Treaty of Peace and Friendship of 1787.”

Therefore in accord with the official oath of the officers of this court et al that all fraudulently presented
improperly serviced instruments as per bill of exchange / suits / ticket / complaint # RO116732-0 be
dismissed, discredited and expunged from the record, etc.

72) “Lack of Federal Jurisdiction can not be waived or overcome by agreement of parties”. Griffin v.
Matthews, 310 F supra 341, 342 (1969): “

73) “Want of Jurisdiction may not be cured by consent of parties’> Industrial Addition Association v.
C.LR., 323 US 310, 313.”

74) “In the Supreme Court case Murdock v. Penn. 319 US 105
“No state shall convert a liberty into a privilege, license it, and attach a fee to it”.

75) See also; Shuttlesworth v. Birmingham 373 US 26
“If the state converts a liberty into a privilege, the citizen can engage in the right with impunity.”

76) “Petitioner asserts “Where liberties secured by the Constitution are involved. there can be no rule making
or legislation, which would abrogate them” Miranda v. Arizona 384 U.S. 436, 491.

77) “An unconstitutional statute has been held to confer no authority on, and to afford no protection to, an officer
acting thereunder.” Also, “Officers cannot be punished for refusing to obey unconstitutional statute.” (CJS 16, sec.
101, p. 479) “Such laws are in legal contemplation, as inoperative as though ° they had never been passed or as if
the enactment had never been written, and are regarded as invalid or void from the date of enactment, and not only
from the date on which it is judicially declared unconstitutional. Such a law generally binds no one, confers no
liberties, affords No Protections, and imposes no duties, and compliance therewith is unnecessary.” (CJS 16, p.
469).

78) “No one is bound to obey an unconstitutional law and no courts are bound to enforce it.” ~ 16 Am Juris 274,
Sec 177 late 2d, Sec 256.

82) “The State cannot diminish the liberties of the People.” — Hurtado v. California, 110 U.S. 516
82) “The state is a people and not the created form of government.” — Texas v. White, 7 Wallace, 700-74.
82) “The individual may stand upon constitutional liberties. He is entitled to carry on his private business

in his own way. His power to contract is unlimited. He owes no duty to the state or to his neighbors to
divulge his business or to open his door to an investigation, so far as it may tend to incriminate him. He
owes no such duty or the state, since he receives nothing therefrom, beyond the protection of his life
and property. His liberties are such as existed by the Law of the Land, long antecedent to the
organization of the state... He owes nothing to the public so long as he does not trespass upon their
liberties.” Hale v. Henkel, 201 U.S. 43 (1905).

83) “The makers of the Constitution conferred, as against the government, the Right to be let alone; the most
comprehensive of liberties, and the right most valued by civilized men.” — United States Supreme Court Justice
Brandeis in Olmstead v. Unites States (1928).

84) Based on customary international laws, the 5% Amendment of the Constitution for the United States of
America, which guarantees due process of the law and Article IV of same Constitution Section 1; Full Faith and
Credit shall be given in each State to the public Acts, Records and judicial proceedings of every other state...

85) No person shall be denied the enjoyment of any civil or military right, nor be discriminated against in the

exercise of any civil or military right, nor be segregated in the militia or in the public schools, because of religious
principles, race, color, ancestry or national origin...

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.12 Filed 01/28/21 Page 12 of 13

Vv
RELIEF

1. The Enforcement of the following: The Divine Constitution and By-Laws of the Moorish Science
Temple of America; The Moorish Nation of North America; Act VI: By Being Moorish American, you are Part
and Parcel of this said government and Must Live the Life Accordingly; Article VI of the United States
Constitution Republic / The Treaty of Peace and Friendship of EIGHTEEN HUNDRED and THIRTY-SIX (1836)
A.D., Classifies Moorish Americans as Federal Citizens Possessing Freehold by Inheritance Status-Truth A-1.
See Article 3, Section 2 of ‘The Constitution for the United States of America’.

1) I, Rambo El, demand Due Process as protected by the Fourth (4"") and Fifth (5*) Amendments of the
Constitution for the United States of America (Republic).

2) I, Rambo El, demand that the United States Supreme Court stop these abuses of the colorable authority by
the Plaintiff as it pertains to this Petitioner.

3) I, Rambo El, demand if any criminal charges be found, let them be placed upon the Plaintiffs.

4) I, Rambo El, demand this United States Supreme Court view this Petitioner (in my Proper Person) as a
Moorish American National (Natural Born Citizen of the Land) and not as a (brand) NEGRO, BLACKMAN
(person), COLORED, AFRICAN-AMERICAN, or any other SLAVE TITLE or ‘nom de guerre’ imposed upon me
for misrepresentation ‘Actions’ or other acts of ‘Misprision’ that a misdirected society may “believe” to be true.

5) I, Rambo E! do not, under any condition or circumstance, by threat, duress, or coercion, waive any liberties
Inalienable or Secured by the Constitution or Treaty, and, hereby requests the United States Supreme Court to fulfill
their obligation to preserve the liberties of this Petitioner (A Moorish Americans) and carry out their Judicial Duty
in ‘Good Faith’ by ordering Plaintiff to be brought before the Law to answer for their criminal and unjust actions.

6) All UNCONSTITUTIONAL Citations - Summons / Ticket — Suit / (misrepresented) Bill of Exchange:
Number 20130229086CV, and any other ‘Order’ or ‘Action’ associated with it / them, to be dismissed and expunged
for the record on its face and merits; or, otherwise, be brought before a legitimately - delegated, and competent
“Court of Law’ of International jurisdiction / venue.

7) All City, County and State Officials are to be informed of the Law of the Land (Constitution) and their
obligation to uphold the same and to no longer be excused without action on the part of the Sheriff for violating the
same. And to be made cognizance of the recompense of colorable actions on their part, by not adhering to the Law.

8) Defendant AYSIA MARIE PEREZ, is being sued for $75,000 for compensatory damages and $75,000 for
punitive damages in her private capacity.

9) Defendant AYSIA MARIE PEREZ, is being so for conservator possession of trust property JAE'ANNA
MAIE PEREZ Texas department of State health services vital statistics birth certificate deed number 142-
XX-XXXXXXX recorded at NANCY PITTMAN Clark Superior Court, TOOMBS Ga BK 01295 Pg 0063

10) Defendant.ERIC RODRIGUEZ is being sued for $75,000 for compensatory damages and $75,000 for
punitive damages in its official and Individual capacity for sexually assaulting a minor.

WHEREFORE, i respectfully requests that this Honorable Court enter an award in (Plaintiff's )favor
and against Defendants in an amount in excess of one hundred fifty thousand Totaling

$150,000.00 and conservator possession of Jae'Anna Marie family of Perez, is being sought after
for relief to all violations.

TRIAL BY JURY OF MY OWN PEERS WAS, AND IS, DEMANDED

Notice of Removal
Case 1:21-cv-00096-HYJ-SJB ECF No.1, PagelD.13 Filed 01/28/21 Page 13 of 13

I declare under the penalty of perjury under the law of the UNITED STATES CODES that the above is true and
correct to the best of my knowledge and honorable intent.

Day 19, January, 2021 = 1441 M.C.

I Am: Law ba 9 &{
{O.C,-1-
tee “e

 
 

Authorized Representative Natural Person, In Propria Persona: All liberties Reserve
207 / 308; U.C.C. 1-103

(LZ fn

| g | | :Rambo: family-of: El

  

 

‘Third-Party: Witness :Third-Party: Witness
Clo 1%? Olds Avenve
State of Michigan _ +) Carsing, MICH tagan [mc YR415 -[024 us |
Ss
County of Ingham +) 517- 9% 3 ~4906

ACKNOWLEDGMENT OF CLAIM

Onthis , day of January in the year of 2021, before me

David J Bennett Tp , a Notary Public, personally appeared :Rambo: family-
of: El, known or identified to me on the basis of satisfactory evidence to be the

Living Man, whose name is subscribed to in the within instrument, first being duly sworn,
acknowledged before me that he executed the same as his free will, intent, act, and deed.

Po § See

(Notary Public’s Signature)
(Notary Public in and for Michigan)

DAVID J. BENNETT HI My commission expires: © L
Notary Public, Ingham County, MI
Acting in the County ot_£s 427

My Commission Expires:_¢ 3/24/1264 Respectfully submitted,

 

Rambo £1
“,
“Fee

Ce: -

Joe Biden, President Donald Beatty, Chief Justice of the Supreme Court of
USSC

Steven Mnuchin, USSC Department of the William P. Barr, Attomey General of USSC
Treasury
Mike Pompeo, USSC Secretary of State United Nations, Geneva Switzerland

Archbishop of CORPORATE STATE
Interpol, Lyon, France

MG Martin, Provost Marshal Moorish American Consulate, Moorish Worldwide
Consulates
Governor Territory, Gretchen Whitmer Antonio Guterres, Secretary of the United Nations

Notice of Removal
